Citation Nr: 0925635	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 7, 2006 for 
the grant of service connection for a lumbosacral strain with 
spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1954.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Jurisdiction over this claim is now with 
the RO in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  On August 12, 1977, the Veteran's claim for service 
connection for a back condition was denied; he submitted a 
notice of disagreement on January 29, 1977 and a statement of 
the case was issued for the Veteran's claim for service 
connection for a back condition on February 22, 1977; the 
Veteran failed to perfect his appeal and the rating decision 
of August 12, 1977 became final.

2.  The Veteran submitted an informal application to reopen a 
claim of service connection for a lumbosacral strain on April 
7, 2006; the RO granted the Veteran's claim for service 
connection with a 20 percent disability rating, effective 
April 7, 2006, the date the claim to reopen was submitted.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 2006 
for award of a 20 percent rating for a lumbosacral strain 
with spondylosis have not been met. 38 U.S.C.A.  §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.155, 
3.157, 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than April 7, 
2006 for the award of a 20 percent rating for a lumbosacral 
strain.  He alleges that the effective date for his service-
connected back disability should be August 9, 1977, the date 
the Veteran previously applied for VA benefits for his back 
condition.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400 (emphasis added).  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1).

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis. 38 C.F.R. § 3.104(a).  

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
The issue of CUE (which must be specific) has not been raised 
in this claim. 

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Failure to inform VA of a 
current address or to report for a VA examination may 
constitute an abandoned claim.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  38 C.F.R. 
§ 3.158.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

On August 9, 1977, the Veteran submitted a claim for service 
connection for a back condition.  His claim was denied in an 
August 12, 1977 rating decision.  On January 29, 1977, the 
Veteran submitted a notice of disagreement and a statement of 
the case was issued for the Veteran's claim for service 
connection for a back condition on February 22, 1977.  The 
Veteran subsequently failed to perfect his appeal.  Thus, the 
August 12, 1977 decision became final.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203 (2008).

The Veteran submitted an informal application to reopen his 
claim for service connection for a lumbosacral strain on 
April 7, 2006.  The Veteran's claim for service connection 
for a lumbosacral strain with spondylosis was reopened in an 
August 2006 rating decision.  He was granted a 20 percent 
disability rating for his low back disability with an 
effective date of April 7, 2006, the date of the submitted 
the reopened claim.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The evidence against the Veteran's claim for an earlier 
effective date is highly fact-based.  Given the facts above, 
as a matter of law, there can be no earlier effective date 
than the date the Veteran submitted his application to reopen 
his claim for a lumbosacral strain.  Hence, the Veteran's 
claim for an earlier effective date must be denied.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


